DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.

Response to Arguments
Applicant’s claim amendments and arguments, see Remarks, filed 11/16/2021, with respect to the rejection(s) of claim(s) 1, 2, 4-11, and 13-20 under 35 U.S.C. 103 as being unpatentable over Tominaga et al. (U.S. Pat. App. Pub. 2012/0304189) and Mizuno (U.S. Pat. App. Pub. 2007/0282995), and claims 3 and 12 under 35 U.S.C. 103 as being unpatentable over Tominaga, Mizuno, and Raleigh et al. (U.S. Pat. App. Pub. 20170201850) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Watanabe (U.S. Pat. App. Pub. 2005/0234941).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4-11, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga et al. (U.S. Pat. App. Pub. 2012/0304189), hereinafter Tominaga, and further in view of .

	Regarding claim 1, Tominaga disclosed a device management system (storage system, ¶[0099]) comprising a device management apparatus (SVP/external management terminal, ¶[0099], [0102]), wherein the device management apparatus comprises:
	one or more memories (memory module, ¶[0103]); and
	one or more processors (processor module, ¶[0103]), wherein the one or more processors are configured to:
	store in the one or more memories user group information that defines at least one user group (setting a plurality of user groups, ¶[0111]; registering, i.e., storing, in SVP memory a user group ID bitmap table, i.e., user group information, ¶[0125]), each user group being a group of one or more users (user groups defined by grouping a plurality of users, ¶[0013]);
	store in the one or more memories device group definition information that defines at least one device group in association with at least one user group (storing a resource group configuration information table, i.e., device group definition information, in memory, ¶[0117]; setting/allocating, i.e., associating, resource groups with user groups, ¶[0013], [0111]), each device group being a group of one or more network devices (hard disk drives, ¶[0103]);
	store in the one or more memories authority information of each device group associated with at least one user group (recording an authority bitmap table, i.e., authority information, in SVP memory, ¶[0127]);
	store in the one or more memories association information that associates each of the network devices with at least one of the device groups (setting to memory a resource group ID bitmap table, i.e., association information, defining the allocation, i.e., association, of resource groups to user groups, ¶[0132]);
	determine whether to permit a user operation related to a network device belonging to a particular device group based on the authority information of each of the device groups stored in the one or more 
	Tominaga did not disclose:
	receive device state information at a set timing from each of the one or more network devices and store the device state information in the one or more memories, such that the device state information is accumulated as device management information,
	wherein the at least one device group comprises a plurality of sub device groups managed as a hierarchical structure.
	Watanabe disclosed:
	receive device state information at a set timing from each of the one or more network devices (periodically, i.e., at a set timing, acquiring information on a storage subsystem/logic devices, i.e., one or more network devices, ¶[0045], [0048]; information including the state of a respective logic device, i.e., state information, ¶[0097]) and store the device state information in the one or more memories, such that the device state information is accumulated as device management information (managing, i.e., storing, the periodically monitored information as updated data, i.e., accumulated information, ¶[0099]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Tominaga to receive device state information at a set timing from each of the one or more network devices and store the device state information in the one or more memories, such that the device state information is accumulated as device management information as claimed, because doing would have made management of network devices less complicated (Watanabe, ¶[0005]).  Additionally, doing so would have been using a known technique (i.e., receiving, storing, and accumulating, state information at a set timing from network devices) to improve similar devices (i.e., network devices of Tominaga) in the same way.
	Tominaga and Watanabe did not disclose:
	wherein the at least one device group comprises a plurality of sub device groups managed as a hierarchical structure.
	Mizuno disclosed:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device group of Tominaga and Watanabe wherein the at least one device group comprises a plurality of sub device groups managed as a hierarchical structure as claimed, because doing so would have been applying a known technique (i.e., a hierarchical structure of device groups/sub device groups as in Mizuno) to a known device/method/product ready for improvement (i.e., the device groups of Tominaga and Watanabe) to yield predictable results (i.e., a device group comprising sub device groups managed as a hierarchical structure).

	Regarding claim 2, Tominaga, Watanabe, and Mizuno disclosed the device management system wherein the authority information includes information identifying authority to perform operations on one or more network devices within each device group for one or more users within the one or more user groups associated with each device group (deciding operations that can be executed by a user group based on authority of the user group, Tominaga, ¶[0014], [0111]).

	Regarding claim 4, Tominaga, Watanabe, and Mizuno disclosed the device management system wherein a first device group includes one or more sub device groups that include one or more network devices belonging to the first device group (a device group including another device group as a subgroup/child group, i.e., sub device group, Mizuno, ¶[0102]; devices forming a group, i.e., subgroup/child group inherently including devices, and furthermore devices inherently belonging to the first device group as the subgroup is hierarchically structured under the device group, Mizuno, ¶[0102]-[0103]).
	The combination of references is made under the same rationale as claim 1 above.

	Regarding claim 5, Tominaga, Watanabe, and Mizuno disclosed the device management system wherein the one or more processors are configured to:

	perform registration processing to register the registration key in association with the device group specified in the registration key (registering the resource group ID of the input information, Tominaga, ¶[0142]).

	Regarding claim 6, Tominaga, Watanabe, and Mizuno disclosed the device management system wherein the one or more processors are configured to receive the issued registration key and the information specifying the network device (user inputting a setting, i.e., registration key, of a new resource group ID, i.e., information specifying at least one device group, Tominaga, ¶[0137]) and perform the registration processing of registering the network device specified by the device group definition information in association with the device group specified by the information included in the received registration key (registering the resource group ID of the input information, Tominaga, ¶[0142]).

	Regarding claim 7, Tominaga, Watanabe, and Mizuno disclosed the device management system wherein the one or more processors are configured to receive the issued registration key and the information specifying the network device from the network device (user inputting a setting, i.e., registration key, of a new resource group ID, i.e., information specifying at least one device group, Tominaga, ¶[0137]).

	Regarding claim 8, Tominaga, Watanabe, and Mizuno disclosed the device management system wherein the one or more processors are configured to:
	perform user authentication (performing user authentication, Tominaga, ¶[0124]);
receive from an authenticated user a request for a predetermined operation related to a network device belonging to any one of the device groups (obtaining a request/operation from a user, Tominaga, ¶[0198]); and


	Regarding claim 9, Tominaga, Watanabe, and Mizuno disclosed the device management system further comprising a device control apparatus, wherein the device control apparatus is configured to:
	receive, from a user, a request for a predetermined operation related to a network device belonging to any one of the device groups (obtaining a request/operation from a user, Tominaga, ¶[0198]);
	request the device management apparatus to determine whether to permit an operation of the user (checking the execution authority of a user for an operation/request, i.e., user operation, Tominaga, ¶[0198]); and
	perform processing based on the user's operation request when the operation of the user is permitted (executing processing as requested, Tominaga, ¶[0200]).

	Regarding claim 10, Tominaga disclosed a device management method which is executed by a computer system (storage system, ¶[0099]) including at least one computer (SVP/external management terminal, ¶[0099], [0102]), the device management method comprising:
	storing, by the computer system, user group information that defines at least one user group (setting a plurality of user groups, ¶[0111]; registering, i.e., storing, in SVP memory a user group ID bitmap table, i.e., user group information, ¶[0125]), each user group being a group of one or more users (user groups defined by grouping a plurality of users, ¶[0013]);
	storing, by the computer system, device group definition information that defines at least one device group in association with at least one user group (storing a resource group configuration information table, i.e., device group definition information, in memory, ¶[0117]; setting/allocating, i.e., associating, resource groups with user groups, ¶[0013], [0111]), each device group being a group of one or more network devices (hard disk drives, ¶[0103]);

	storing, by the computer system, association information that associates each of the network devices with at least one of the device groups (setting to memory a resource group ID bitmap table, i.e., association information, defining the allocation, i.e., association, of resource groups to user groups, ¶[0132]);
	determining, by the computer system, whether to permit a user's operation related to a network device belonging to a particular device group based on the authority information of each of the device groups stored by the computer system (checking the execution authority of a user for an operation/request, i.e., user operation, ¶[0198]);
	determining, by the computer system, whether to permit a predetermined operation when receiving from the user a request for the predetermined operation related to a network device belonging to any one of the device groups (checking the execution authority of a user for an operation/request, i.e., user operation, ¶[0198]); and
	performing processing based on the request for the predetermined operation when the predetermined operation of the user is permitted (executing processing as requested, ¶[0200]).
	Tominaga did not disclose:
receiving device state information at a set timing from each of the one or more network devices and storing the device state information in the one or more memories, such that the device state information is accumulated as device management information,
	wherein the at least one device group comprises a plurality of sub device groups managed as a hierarchical structure.
	Watanabe disclosed:
receiving device state information at a set timing from each of the one or more network devices (periodically, i.e., at a set timing, acquiring information on a storage subsystem/logic devices, i.e., one or more network devices, ¶[0045], [0048]; information including the state of a respective logic device, i.e., state information, ¶[0097])and storing the device state information in the one or more memories, such that 
	The combination of references is made under the same rationale as claim 1 above.
	Tominaga and Watanabe did not disclose:
	wherein the at least one device group comprises a plurality of sub device groups managed as a hierarchical structure.
	Mizuno disclosed:
	wherein the at least one device group comprises a plurality of sub device groups managed as a hierarchical structure (a device group including another device group as a subgroup/child group, i.e., sub device group, ¶[0102]; device groups arranged/saved in a hierarchical structure, ¶[0103], [0107], Fig. 9).
	The combination of references is made under the same rationale as claim 1 above.

	Regarding claim 11, Tominaga, Watanabe, and Mizuno disclosed the device management method wherein the authority information includes information identifying authority to perform operations on one or more network devices within each device group for one or more users within the one or more user groups associated with each device group (deciding operations that can be executed by a user group based on authority of the user group, Tominaga, ¶[0014], [0111]).

	Regarding claim 13, Tominaga, Watanabe, and Mizuno disclosed the device management method wherein a first device group includes one or more of the plurality of sub device groups that include at least one or more network devices belonging to the first device group (a device group including another device group as a subgroup/child group, i.e., sub device group, Mizuno, ¶[0102]; devices forming a group, i.e., subgroup/child group inherently including devices, and furthermore devices inherently belonging to the first device group as the subgroup is hierarchically structured under the device group, ¶[0102]-[0103]).
	The combination of references is made under the same rationale as claim 1 above.


	issuing, by the computer system, a registration key that includes information specifying at least one device group defined by the device group definition information stored in the one or more memories (user inputting a setting, i.e., registration key, of a new resource group ID, i.e., information specifying at least one device group, Tominaga, ¶[0137]); and
	performing, by the computer system, registration processing to register the registration key in association with the device group specified in the registration key (registering the resource group ID of the input information, Tominaga, ¶[0142]).

	Regarding claim 15, Tominaga, Watanabe, and Mizuno disclosed the device management method wherein the method further comprises:
	receiving, by the computer system, the issued registration key and the information specifying the network device (user inputting a setting, i.e., registration key, of a new resource group ID, i.e., information specifying at least one device group, Tominaga, ¶[0137]); and
	performing, by the computer system, the registration processing of registering the network device specified by the device group definition information in association with the device group specified by the information included in the received registration key (registering the resource group ID of the input information, Tominaga, ¶[0142]).

	Regarding claim 16, Tominaga, Watanabe, and Mizuno disclosed the device management method wherein the method further comprises receiving the issued registration key and the information specifying the network device from the network device (user inputting a setting, i.e., registration key, of a new resource group ID, i.e., information specifying at least one device group, Tominaga, ¶[0137]).

	Regarding claim 17, Tominaga, Watanabe, and Mizuno disclosed the device management method wherein the method further comprises:

	receiving, by the computer system, from an authenticated user a request for a predetermined operation related to a network device belonging to any one of the device groups (obtaining a request/operation from a user, Tominaga, ¶[0198]); and
	performing, by the computer system, processing based on the user's operation request (executing processing as requested, Tominaga, ¶[0200]).

	Regarding claim 18, Tominaga, Watanabe, and Mizuno disclosed the device management method wherein the method further comprises:
	receiving, by the computer system, from a user, a request for a predetermined operation related to a network device belonging to any one of the device groups (obtaining a request/operation from a user, Tominaga, ¶[0198]);
	requesting, by the computer system, the device management apparatus to determine whether to permit an operation of the user (checking the execution authority of a user for an operation/request, i.e., user operation, Tominaga, ¶[0198]); and
	performing, by the computer system, processing based on the user's operation request when the operation of the user is permitted (executing processing as requested, Tominaga, ¶[0200]).

	Regarding claim 19, Tominaga disclosed a non-transitory, computer-readable medium (memory module, ¶[0103]) storing instructions (storage management software, ¶[0112]) that, when executed by a computer system (storage system, ¶[0099]) comprising a display screen and circuitry (GUI/external management terminal, ¶[0109]), control the computer system to implement a device management method comprising:
	storing, by the computer system, user group information that defines at least one user group (setting a plurality of user groups, ¶[0111]; registering, i.e., storing, in SVP memory a user group ID bitmap table, i.e., user group information, ¶[0125]), each user group being a group of one or more users (user groups defined by grouping a plurality of users, ¶[0013]);

	storing, by the computer system, authority information of each device group associated with at least one user group (recording an authority bitmap table, i.e., authority information, in SVP memory, ¶[0127]);
	storing, by the computer system, association information that associates each of the network devices with at least one of the device groups (setting to memory a resource group ID bitmap table, i.e., association information, defining the allocation, i.e., association, of resource groups to user groups, ¶[0132]);
	determining, by the computer system, whether to permit a user's operation related to a network device belonging to a particular device group based on the authority information of each of the device groups stored by the computer system (checking the execution authority of a user for an operation/request, i.e., user operation, ¶[0198]);
	determining, by the computer system, whether to permit a predetermined operation of a user when receiving from the user a request for the predetermined operation related to a network device belonging to any one of the device groups (checking the execution authority of a user for an operation/request, i.e., user operation, ¶[0198]); and
	performing processing based on the request for the predetermined operation when the predetermined operation of the user is permitted (executing processing as requested, ¶[0200]).
	Tominaga did not disclose:
receiving device state information at a set timing from each of the one or more network devices and storing the device state information in the one or more memories, such that the device state information is accumulated as device management information,
	wherein the at least one device group comprises a plurality of sub device groups managed as a hierarchical structure.

receiving device state information at a set timing from each of the one or more network devices (periodically, i.e., at a set timing, acquiring information on a storage subsystem/logic devices, i.e., one or more network devices, ¶[0045], [0048]; information including the state of a respective logic device, i.e., state information, ¶[0097])and storing the device state information in the one or more memories, such that the device state information is accumulated as device management information (managing, i.e., storing, the periodically monitored information as updated data, i.e., accumulated information, ¶[0099]).
	The combination of references is made under the same rationale as claim 1 above.
	Tominaga and Watanabe did not disclose:
wherein the at least one device group comprises a plurality of sub device groups managed as a hierarchical structure
	Mizuno disclosed:
	wherein the at least one device group comprises a plurality of sub device groups managed as a hierarchical structure (a device group including another device group as a subgroup/child group, i.e., sub device group, ¶[0102]; device groups arranged/saved in a hierarchical structure, ¶[0103], [0107], Fig. 9).
	The combination of references is made under the same rationale as claim 1 above.

	Regarding claim 20, Tominaga, Watanabe, and Mizuno disclosed the non-transitory, computer-readable medium of claim 19, wherein the authority information includes information identifying authority to perform operations on one or more network devices within each device group for one or more users within the one or more user groups associated with each device group (deciding operations that can be executed by a user group based on authority of the user group, Tominaga, ¶[0014], [0111]).

	Regarding claim 21, Tominaga, Watanabe, and Mizuno disclosed the device management system wherein the one or more processors are further configured to:
	check whether a particular user of the one or more uses has authority to browse the accumulated device state information based on the authority information (checking a user’s authority to access resources, Tominaga, ¶[0111]-[0112]; a user viewing performance information, i.e., state information, 
	The combination of references is made under the same rationale as claim 1 above.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga (U.S. Pat. App. Pub. 2012/0304189), Watanabe (U.S. Pat. App. Pub. 2005/0234941), and Mizuno (U.S. Pat. App. Pub. 2007/0282995), as applied to claims 1 and 10 above, respectively, and further in view of Raleigh et al. (U.S. Pat. App. Pub. 2017/0201850), hereinafter Raleigh.

	Regarding claim 3, Tominaga, Watanabe, and Mizuno disclosed the device management system as detailed above.  Tominaga, Watanabe, and Mizuno did not disclose the device management system wherein a first user group includes one or more sub user groups that include one or more users belonging to the first user group.
	Raleigh disclosed:
wherein a first user group includes one or more sub user groups that include one or more users belonging to the first user group (a user group including a set of users and a user subgroup including a subset of users of a user group, ¶[0795]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user groups of Tominaga, Watanabe, and Mizuno wherein a first user group includes one or more sub user groups that include one or more users belonging to the first user group as claimed, because doing so would have been applying a known technique (i.e., subgrouping user groups) to a known device/method/product (i.e., user groups of Tominaga) ready for improvement to yield predictable results (i.e., sub user groups as claimed).
	Claim 12 is rejected under the same rationale as claim 3 above.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441